Citation Nr: 0015887	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  94-45 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
service-connected traumatic arthritis and a herniated nucleus 
pulposus of the lumbosacral spine from November 27, 1990, to 
February 16, 1997.

2.  Entitlement to an evaluation greater than 20 percent for 
service-connected traumatic arthritis and a herniated nucleus 
pulposus of the lumbosacral spine from February 16, 1997.

3.  Evaluation of service-connected traumatic arthritis of 
the left knee, currently evaluated as 10 percent disabling 
from November 27, 1990.

4.  Evaluation of service-connected instability of the left 
knee, currently evaluated as 10 percent disabling from 
November 27, 1990.

5.  Entitlement to an evaluation greater than zero percent 
for residuals of nasal reconstruction, including headaches, 
from November 27, 1990, to July 13, 1998.

6.  Entitlement to an evaluation greater than 10 percent for 
residuals of nasal reconstruction, including headaches, from 
July 13, 1998.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1991 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, granted 
service connection for traumatic arthritis and a herniated 
nucleus pulposus of the lumbosacral spine, a left knee 
strain, and residuals of nasal reconstruction, including 
headaches.  A 10 percent evaluation for the back disability 
was assigned, effective from November 27, 1990, and zero 
percent evaluations were assigned for the two other 
disabilities, effective from November 27, 1990.  
Subsequently, by a May 1994 decision, a compensable (10 
percent) evaluation was assigned for the left knee strain, 
effective from November 27, 1990, and by a September 1997 
decision, a 20 percent evaluation was assigned for the back 
disability, effective from February 16, 1997.  

In May 1998, the Board remanded the case for further 
development.  The RO, in a September 1998 decision, assigned 
a compensable (10 percent) evaluation for the  residuals of 
nasal reconstruction, including headaches, effective from 
July 13, 1998.  The RO, in the September 1998, decision also 
bifurcated the veteran's service-connected left knee sprain - 
service connection for left knee arthritis and service 
connection for left knee instability.  Separate 10 percent 
evaluations were assigned for each, effective from 
November 27, 1990.

The Board also notes that the May 1998 remand referred to the 
rating claims on appeal as involving the question of 
entitlement to an increased rating.  However, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held, in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), that an appeal from an original 
rating does not raise the question of entitlement to an 
increased rating, but instead represents an appeal of an 
initial rating.  Consequently, the Board has re-characterized 
the issues on appeal as evaluations of original awards.  
Moreover, consideration is given to whether the veteran 
deserves a higher ("staged") rating at any point during the 
pendency of the claim.  Id. 

In addition to the issues cited on the cover page of this 
decision, the veteran, at his March 2000 personal hearing, 
raised the issues of entitlement to service connection for 
multiple joint arthritis and service connection for a right 
hand injury, including a fractured finger, secondary to his 
service-connected left knee instability.  The veteran also 
raised the issue of entitlement to vocational rehabilitation.  
These issues have not been properly developed for appellate 
review and are not intertwined with the issues on appeal.  
Accordingly, they are referred to the RO for appropriate 
action.

REMAND

Initially, the Board notes that the veteran testified at a 
March 2000 hearing that he had received treatment for the 
last four or five years for his back disability from a 
private physician.  He also testified that he fell on at 
least three occasions because his left knee locked and/or 
gave way while at his job with the United States Postal 
Service.  He said that, after these falls, he had been placed 
on light duty for extended periods of time and, after at 
least one of these falls, he had been seen by a physician 
retained by the United States Postal Service.  In addition, 
the veteran testified that he had lost extensive time from 
work because of his back and/or knee disabilities.  
Specifically, he reported that, during the winter, he lost 
two to three days of work a week because he could not get out 
of bed due to pain.  He reported that he had used up all of 
his sick leave at work plus an additional 160 hours of 
advanced sick leave.

Furthermore, in May 2000, the Board received from the veteran 
correspondence naming five private physicians from which he 
had received treatment for both service-connected and non 
service-connected disabilities as well as records relating to 
health insurance, United States Postal Service evaluations, 
and hospital records surrounding an April 2000 left knee 
surgery.  The veteran also included post-operative 
photographs of the knee with this correspondence.  However, 
the veteran did not waive review by the RO of this newly 
received evidence.  38 C.F.R. §§ 19.37(a), 20.1304 (1999) 
(when pertinent evidence is submitted in a timely fashion to 
the Board, the evidence must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless the veteran or 
appointed representative waives such consideration.).

The Board notes that the record on appeal shows that the RO 
obtained some treatment records from one of the private 
physicians about whom the veteran wrote-Dr. Timothy E. 
Quinn.  (The claims file contains his treatment records for 
May 1997 to November 1997).  However, the veteran claimed in 
his May 2000 correspondence that Dr. Quinn had three years of 
treatment records-not six months.  Similarly, while the 
veteran filed with the RO some pay slips from his employer, 
comprehensive medical and personnel records from his employer 
have not as yet been associated with the record.  Likewise, 
the claims file does not contain the private treatment 
records from the physician who reportedly had treated the 
veteran's back disorder for the last four or five years.  The 
record on appeal also does not contain treatment records from 
the other private physicians named by the veteran in his May 
2000 correspondence.  Moreover, the hospitalization, as well 
as the pre and post-operative treatment records, which were 
prepared in connection with the veteran's April 2000 left 
knee surgery are not part of the record.

The Board finds that the May 2000 correspondence and attached 
documents were pertinent evidence to some of the issues on 
appeal.  38 C.F.R. §§ 19.37(a), 20.1304 (1999).  Moreover, 
the Board finds that VA's duty to assist as to all the issues 
on appeal requires that VA obtain the records identified at 
the March 2000 hearing, as well as in his May 2000 
correspondence.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Therefore, a 
remand is required.

This case is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Moreover, the RO should obtain all 
records, including pre- and post-
operative records, associated with the 
veteran's April 2000 left knee surgery at 
Day Hospital, as well as all physical 
therapy records.  Records from Drs. Giri 
Mannepuli, Kenneth R. Arthur, John Mehm, 
Timothy E. Quinn, and the veteran's 
"personal physician" should be sought.  
38 C.F.R. § 3.159 (1999).  The veteran's 
help should be enlisted to identify the 
location of each, the specific identify 
of any personal physician not named 
above, and to provide consent for release 
of records.

2.  The RO should obtain from the United 
States Postal Service all records 
pertinent to the veteran's service-
connected disabilities, including all 
incident reports and medical records 
relied upon in placing him on light duty 
and/or granting sick leave or advanced 
sick leave.

3.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  Thereafter, 
adjudicatory action, including 
consideration of "staged" ratings under 
Fenderson, supra, should be undertaken on 
the basis of the entire record.  If any 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


